Order entered July 12, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00414-CR
                                      No. 05-19-00415-CR
                                      No. 05-19-00416-CR

                             KYLE DAMOND JONES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
             Trial Court Cause Nos. F18-22371-H, F18-53537-H & F18-53538-H

                                           ORDER
       Before the Court is appellant’s July 11, 2019 motion to complete the record and reset the

briefing timetable. Appellant’s motion is GRANTED.

       We ORDER court reporter Laura Rodriguez to file, by July 31, 2019, a supplemental

reporter’s record of the October 30, 2018 competency hearing. We EXTEND the time to file

appellant’s brief until THIRTY DAYS from the date of this order.

       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to court reporter Laura Rodriguez and to counsel for the parties.


                                                      /s/   LANA MYERS
                                                            JUSTICE